 Case 1:19-cv-02356-CFC Document 18 Filed 04/17/20 Page 1 of 4 PageID #: 450




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE

BTL INDUSTRIES, INC.,                     )
                                          )
                   Plaintiff,             )
                                          )
         v.                               ) C.A. No. 19-2356 (CFC)
                                          )
ALLERGAN USA, INC.,                       )
ALLERGAN, INC., ZELTIQ                    )
AESTHETICS, INC., ZIMMER                  )
MEDIZINSYSTEMS                            )
CORPORATION and ZIMMER                    )
MEDIZINSYSTEME GMBH,                      )
                                          )
                   Defendants.            )

    DEFENDANT ZIMMER MEDIZINSYSTEMS CORPORATION’S
           MOTION TO DISMISS THE COMPLAINT
      Pursuant to Federal Rules of Civil Procedure 12(b)(1), 12(b)(2),

12(b)(3) and 12(b)(6), Defendant Zimmer MedizinSystems Corporation moves to

dismiss Plaintiff’s Complaint for lack of standing, lack of personal jurisdiction,

improper venue, and failure to state a claim upon which relief can be granted. The

grounds for this motion are set forth in the Opening Brief submitted herewith.

      A proposed form of Order is attached hereto.
 Case 1:19-cv-02356-CFC Document 18 Filed 04/17/20 Page 2 of 4 PageID #: 451




                                          MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                          /s/ Jack B. Blumenfeld

                                          Jack B. Blumenfeld (#1014)
OF COUNSEL:                               Jeremy A. Tigan (#5239)
                                          1201 North Market Street
Justin P.D. Wilcox                        P.O. Box 1347
Kerri-Ann Limbeek                         Wilmington, DE 19899
Karl Mullen                               (302) 658-9200
Jun Tong                                  jblumenfeld@mnat.com
DESMARAIS LLP                             jtigan@mnat.com
230 Park Avenue
New York, NY 10169                        Attorneys for Defendants
(212) 351-3400

April 17, 2020




                                      2
 Case 1:19-cv-02356-CFC Document 18 Filed 04/17/20 Page 3 of 4 PageID #: 452




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

BTL INDUSTRIES, INC.,                           )
                                                )
                        Plaintiff,              )
                                                )
            v.                                  ) C.A. No. 19-2356 (CFC)
                                                )
ALLERGAN USA, INC.,                             )
ALLERGAN, INC., ZELTIQ                          )
AESTHETICS, INC., ZIMMER                        )
MEDIZINSYSTEMS                                  )
CORPORATION and ZIMMER                          )
MEDIZINSYSTEME GMBH,                            )
                                                )
                        Defendants.             )

                                          ORDER
      Defendant Zimmer MedizinSystems Corporation having moved to dismiss

the Complaint, and the Court having considered the positions of the parties on that

motion,

      It is hereby ordered that:

      (1)        Defendant’s motion to dismiss is granted; and

      (2)        The    Complaint     against   Defendant   Zimmer   MedizinSystems

Corporation is hereby dismissed.



                                                  _____________________________
                                                  District Judge
 Case 1:19-cv-02356-CFC Document 18 Filed 04/17/20 Page 4 of 4 PageID #: 453




                           CERTIFICATE OF SERVICE

      I hereby certify that on April 17, 2020, I caused the foregoing to be

electronically filed with the Clerk of the Court using CM/ECF, which will send

notification of such filing to all registered participants.

      I further certify that I caused copies of the foregoing document to be served

on April 17, 2020, upon the following in the manner indicated:

Karen E. Keller, Esquire                                      VIA ELECTRONIC MAIL
SHAW KELLER LLP
I.M. Pei Building
1105 North Market Street, 12th Floor
Wilmington, DE 19801
Attorneys for Plaintiff

J.C. Rozendaal, Esquire                                       VIA ELECTRONIC MAIL
Michael E. Joffre, Esquire
Chandrika Vira, Esquire
Anna G. Phillips, Esquire
STERNE, KESSLER, GOLDSTEIN
   & FOX P.L.L.C.
1100 New York Avenue, NW, Suite 600
Washington, DC 20005
Attorneys for Plaintiff




                                         /s/ Jack B. Blumenfeld
                                         __________________________
                                         Jack B. Blumenfeld (#1014)
